Citation Nr: 0508019	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bipolar disorder 
and schizophrenia (previously claimed as a nervous 
condition).  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO in August 2001 and 
February 2002.  

In an April 1961 rating decision, the RO denied the veteran's 
original claim of service connection for a nervous condition.  
The veteran did not timely appeal from that decision.  

The veteran applied to reopen the claim in September 2001.  
In the February 2002 rating decision, the RO determined that 
new and material evidence had been submitted to reopen the 
claim and denied the claim on the merits.  

In a March 1987 rating decision, the RO denied service 
connection for PTSD.  The veteran did not timely appeal from 
that decision.  

The veteran applied to reopen the claim in April 2001.  In 
the August 2001 rating decision, the RO denied the claim on 
the merits.  

The veteran appeared at the RO for a hearing before a 
Decision Review Officer in November 2001.  A transcript of 
that hearing is of record.   



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The additional evidence added to the record since the 
prior rating decisions is new, and when considered by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

3.  The veteran did not manifest a psychiatric disorder in 
service or until 1958 when he was hospitalized for 
schizophrenia.  

4.  An innocently acquired psychiatric disorder including 
schizophrenia and a bipolar disorder is not shown to have 
been due to any event or incident of service.  

5.  The veteran is not shown to have PTSD due to any event or 
incident of service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claims of service connection for a bipolar disorder and 
schizophrenia and for PTSD.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001); 38 C.F.R. §§ 3.156, 20.1103 (2004).  

2.  The veteran is not shown to have a disability manifested 
by a bipolar disorder or schizophrenia due to disease or 
injury that was incurred in or aggravated by service; nor may 
a psychosis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  

3.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in April 2004, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice was ultimately provided by the RO in 
the April 2004 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

At his November 2001 hearing, the veteran claimed that he was 
treated for his nerves while in Korea at the Swedish 
hospital.  There is no evidence of such treatment in his 
service medical records.  Further, the veteran has been 
unable to provide specific information regarding the Swedish 
hospital (e.g., name or location) so that any available 
clinical records could be requested.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Pertinent Criteria

New and Material Evidence

A rating action becomes final if a Notice of Disagreement is 
not received within one year of the notice of that action.  
38 U.S.C.A. § 7105 (West 2002).  

The provisions of 38 U.S.C.A. § 5108, provide that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. § 3.156(a) (2004).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).   


Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of t he doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


I.  Bipolar Disorder and Schizophrenia

New and Material Evidence

In April 1961, the RO denied the veteran's claim for service 
connection for a nervous condition.  The veteran did not 
perfect a timely appeal and the decision became final based 
on the evidence then of record.  

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.  

The evidence associated with the claims folder since the 
April 1961 decision includes the veteran's testimony at a 
November 2001 hearing held at the RO.  

At the hearing, the veteran testified that he had seen a 
doctor for his nerves while in Korea.  Although he did not 
remember the name of the doctor, he testified he was treated 
in the Swedish hospital.  

The hearing testimony is both new and material.  It is new 
because the veteran's statements regarding in-service 
treatment for nerves are not cumulative of the evidence 
already of record.  

The testimony is material because it provides information 
about the nature of the veteran's nervous condition in 
service.  As such, it raises a reasonable probability of 
substantiating the claim.  

Because new and material evidence has been submitted, the 
claim of service connection for a bipolar disorder and 
schizophrenia is reopened. 


Service Connection

The service medical records do not contain any findings 
referable to a psychiatric disorder.  The veteran's mental 
status was noted to be normal on the September 1952 
separation examination.  

The medical evidence of record shows that the veteran was 
first treated for a psychiatric disability in May 1958.  At 
that time, he was hospitalized at the VA Hospital in 
Salisbury, North Carolina.  Upon discharge in July 1958, his 
diagnosis was that of schizophrenic reaction, paranoid type.  

The veteran was hospitalized several times for his 
psychiatric disability from 1958 to the present time.  His 
diagnoses include those of schizophrenia, bipolar disorder, 
manic depression, histrionic personality and passive-
aggressive personality disorder with antisocial features.  

Several statements have been submitted on the veteran's 
behalf from friends and family.  The letters contend that the 
veteran was a normal teenager before he joined the Army, but 
was never able to adjust to civilian life after his 
discharge.  The letters state that the veteran's psychiatric 
problems began after he was discharged.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).   

Considering the elements necessary for a grant of service 
connection, there is no dispute that the veteran has a 
current psychiatric disability.  The veteran has had various 
diagnoses of psychiatric disability since 1958.  

With regard to the question of in-service incurrence, the 
veteran has reported that he became nervous while on the 
battlefield in Korea.  

However, there is no competent medical evidence linking the 
current disability to disease or injury that was incurred in 
or aggravated by service.  As a layperson, the veteran is not 
competent either to attribute a current psychiatric 
disability to in-service events.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Similarly, the recollections of the 
veteran's friends and family are not competent evidence of a 
psychosis within one year of separation from service.  Id.  

In the absence of competent evidence showing the presence of 
an innocently acquired psychiatric disorder until several 
years after service, the preponderance of the evidence is 
against the claim.  


II.  PTSD

New and Material Evidence

In a March 1987 rating decision, the RO denied service 
connection for PTSD.  The veteran did not file a timely 
appeal and the rating decision became final based on the 
evidence then of record.  

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.  

The evidence associated with the claims folder since the 
March 1987 decision includes the veteran's testimony at the 
RO hearing in November 2001.  

At his hearing, the veteran testified that he was exposed to 
guerilla warfare in Korea.  And as discussed hereinabove, he 
testified that he saw a doctor in a Swedish hospital about 
his nerves.  

The hearing testimony is both new and material.  It is new 
because the veteran claims to have been in combat and that he 
received in-service treatment for his nerves.  

These statements are not cumulative of the evidence already 
of record.  The testimony is material because it provides 
information about the nature of the veteran's service in 
Korea.  As such, it raises a reasonable probability of 
substantiating the claim.  

Because new and material evidence has been submitted, the 
claim of service connection for PTSD is reopened.  




Service Connection

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).  

The initial question in this claim is whether the veteran is 
shown to have a diagnosis of PTSD.  As noted, medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) is required.  However, the Board finds 
that the record contains no diagnosis of PTSD.  

The veteran was afforded a VA examination in February 1987 in 
connection with his claim for PTSD.  The examiner determined 
that there was no evidence of PTSD.  Anxiety was not present.  
The diagnosis was that of mixed personality disorder, with 
dependent and passive-aggressive features.  

In March 2000, the veteran was interviewed at the PTSD clinic 
at a VA Medical Center for evaluation for PTSD.  The 
evaluation failed to support a diagnosis of PTSD.  There were 
no signs of psychosis or clinical depression.  The 
physician's impression was that of bipolar disorder by 
history.  

An April 2000 treatment record indicates that the veteran 
appeared to present PTSD symptoms.  In connection with an 
October 2000 intake evaluation at the PTSD clinic, the 
examiner stated that it did not appear that the veteran had 
PTSD.  He did note the veteran as having a bipolar disorder, 
not otherwise specified.  

Given the foregoing, the Board finds that the competent 
evidence does not serve to show that the veteran has a 
diagnosis of PTSD due to disease or injury that was incurred 
in or aggravated by service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim of service connection for 
PTSD; the benefit-of-the doubt doctrine is inapplicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

New and material evidence has been received to reopen the 
claims of service connection for bipolar disorder and 
schizophrenia and for PTSD.  

Service connection for bipolar disorder and schizophrenia is 
denied.  

Service connection for PTSD is denied.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


